                     UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW HAMPSHIRE


Karen M. Weinhold, et al.
                                          Case No. 18-cv-383-PB
     v.                                   Opinion No. 2018 DNH 206

The Phoenix Insurance Company, et al.


                          MEMORANDUM AND ORDER


      This declaratory judgment action stems from a refusal by

The Phoenix Insurance Company, Travelers Property Casualty

Company of America, and The Travelers Indemnity Company

(collectively, “Travelers”) to indemnify the State of New

Hampshire (“State”) under two commercial liability insurance

policies.   Travelers removed the case to federal court but now

argues in a motion to dismiss that this court lacks subject

matter jurisdiction because the plaintiffs’ claim for coverage

is not ripe.    For the reasons set forth below, I deny the

motion.

                             I.   BACKGROUND

A.    Underlying Action

      In October 2014, Karen and Charles Weinhold filed a lawsuit

in New Hampshire Superior Court against the State, Audley

Construction, Inc. (“Audley”), and Remi Gross-Santos for the

injuries they suffered when Gross-Santos struck Mrs. Weinhold

with his car.    At the time of the accident, Mrs. Weinhold was

walking on an unprotected shoulder on the west side of Ocean
Boulevard in Hampton, New Hampshire.     Audley, a contractor hired

by the State to repair the seawall that runs along Ocean

Boulevard, had closed the protected sidewalk on the east side of

the boulevard, diverting Mrs. Weinhold and other pedestrians to

the unprotected shoulder on the west side.

       The case was tried before a jury in January 2018.     The

Weinholds offered evidence at trial showing both that Audley was

negligent in choosing to divert the public onto the unprotected

west-side shoulder where Mrs. Weinhold was injured and that the

State had approved Audley’s plan.     The jury awarded the

Weinholds $9 million in damages and apportioned liability among

the three defendants, finding the State 40% at fault and Audley

and Gross-Santos each 30% at fault.     The State’s share of the

verdict thus totaled $3.6 million, exclusive of interest.

       After the trial court denied the State’s post-trial motions

challenging the validity of the verdict and the State decided

not to appeal, it sought a ruling that the verdict against it is

subject to a statutory cap that limits the State’s tort

liability to the greater of $475,000 or the amount of available

insurance coverage.    See N.H. Rev. Stat. Ann. § 541-B:14, I.

The Weinholds did not dispute the applicability of the statutory

cap.    Instead, they argued that the cap did not limit their

right to recover against the State because the State was covered

as an additional insured on several insurance policies purchased

from Travelers by Audley.    Because Travelers denied that the

                                  2
State was covered under two of the three policies, the Weinholds

informed the state court that they intended to file a

declaratory judgment action to resolve the coverage dispute and

asked the court to stay any action on the State’s motion.    The

court agreed that “a declaratory judgment action is the best

means of resolving this issue” and granted the request for a

stay.   Doc. No. 20-6 at 2 n.2.

     The Weinholds and the State jointly filed this declaratory

judgment action in New Hampshire Superior Court, seeking a

determination that Travelers is obliged to indemnify the State

for its portion of the jury verdict.   Travelers responded by

removing the action to federal court based on diversity of

citizenship. 1

     Following removal, the court in the underlying action was

asked to decide the Weinholds’ motion for prejudgment interest.

By order dated June 15, 2018, the state court determined that

the dispute concerning the extent of insurance coverage

available to the State precluded a calculation of prejudgment

interest.   The court reasoned that Section 541-B of the New

Hampshire Revised Statutes limits the State’s liability for

prejudgment interest to “any award authorized under this



1    I have asked the parties to brief the issue as to whether
the court has diversity of citizenship jurisdiction over the
case given the fact that the State is a party to the case, and I
will address that issue in a separate order after the briefing
is complete.

                                  3
chapter.”   Doc. No. 16-3 at 4 (quoting N.H. Rev. Stat. Ann.

§ 541-B:14, III).    Because the amount “authorized under” the

statute is dependent on the amount of available insurance

coverage, the court concluded that it could not calculate the

prejudgment interest award.    Id. (citing N.H. Rev. Stat. Ann.

§ 541-B:14, I).    Accordingly, the court stayed the Weinholds’

request for prejudgment interest on the 40% of damages

attributable to the State “pending resolution of the relevant

declaratory judgment action.”    Id. at 5.

B.   Insurance Policies

     Audley’s contract with the State for the seawall repair

project required Audley to secure various types of insurance

coverage, including owner’s protective liability coverage for

the benefit of the State, a commercial general liability policy

that names the State as an additional insured, and a commercial

umbrella policy.    Audley procured three different policies from

Travelers: an owner’s protective liability policy with $2

million in coverage per occurrence and $3 million in aggregate

(“Owner’s Policy”), a commercial general liability policy with

$1 million in coverage per occurrence and $2 million in

aggregate (“CGL Policy”), and a commercial excess liability

policy with $10 million in coverage (“Umbrella Policy”).    A

certificate of liability insurance that Audley submitted to the

State recorded the three policies and noted that the State “is

included as an additional insured under general liability

                                  4
coverage for ongoing operations when required by written

contract.”

     After the jury verdict in the underlying action, Travelers

took the position that the CGL Policy and the Umbrella Policy do

not cover the State’s liability. 2   Travelers pointed to an

endorsement to the CGL Policy that it claims limits the State’s

coverage to vicarious liability arising out of Audley’s actions. 3

According to Travelers, the State’s liability is not vicarious

but is instead based on the State’s independent breach of a duty

to the Weinholds that is unrelated to Audley’s actions.    Because

coverage under the Umbrella Policy is subject to the limitations




2    Travelers agreed that the State is covered under the
Owner’s Policy. Travelers previously paid $150,000 from that
policy to settle claims against the State brought by another
individual injured at the same time as Mrs. Weinhold, leaving
$1,850,000 of the policy limit available to satisfy the State’s
liability to the Weinholds.
3    The endorsement, titled “BLANKET ADDITIONAL INSURED
(CONTRACTORS)” states:

     WHO IS AN INSURED – (Section II) is amended to include
     any person or organization that you agree in a
     “written contract requiring insurance” to include as
     an additional insured on this Coverage Part . . .
     [i]f, and only to the extent that, the injury or
     damage is caused by acts or omissions of you or your
     subcontractor in the performance of “your work” to
     which the “written contract requiring insurance”
     applies. The person or organization does not qualify
     as an additional insured with respect to the
     independent acts or omissions of such person or
     organization.

Doc. No. 2-4 at 16.

                                 5
contained in the underlying CGL Policy, Travelers determined

that no coverage is available to the State under either policy.

     In this lawsuit, the Weinholds and the State seek a

determination that the CGL Policy and the Umbrella Policy cover

the State’s liability.   They maintain that the policy

endorsement at issue is not applicable to the State, and even if

it were, that the endorsement’s conditions have been satisfied

because the State’s liability arises from Audley’s acts or

omissions.


                      II.   STANDARD OF REVIEW

     When subject matter jurisdiction is challenged under Rule

12(b)(1), “the party invoking the jurisdiction of a federal

court carries the burden of proving its existence.”      Murphy v.

United States, 45 F.3d 520, 522 (1st Cir. 1995) (internal

quotation marks omitted).   Thus, if a plaintiff sues in federal

court, the burden to establish jurisdiction is on the plaintiff.

See id.   When the plaintiff instead files suit in state court

and the defendant removes the action to federal court, the onus

shifts to the defendant to demonstrate that federal jurisdiction

exists.   Danca v. Private Health Care Sys., Inc., 185 F.3d 1, 4

(1st Cir. 1999).   If federal jurisdiction is challenged after

removal is accomplished, however, the burden is assigned to the

party asserting jurisdiction at that time.   See DaimlerChrysler

Corp. v. Cuno, 547 U.S. 332, 342 n.3 (2006) (holding that


                                  6
plaintiffs had to establish Article III standing that was

challenged after removal was effected because “the party

asserting federal jurisdiction when it is challenged has the

burden of establishing it” irrespective of the parties’ prior

positions on federal jurisdiction); Culhane v. Aurora Loan

Servs. of Neb., 708 F.3d 282, 289 (1st Cir. 2013) (“Once removal

has been affected, the burden of going forward with the claim in

federal court (including the burden of establishing standing)

still rests with the plaintiff.”).

     When Travelers removed this case to federal court, the

Weinholds and the State did not challenge the propriety of

removal.   Travelers is now challenging subject matter

jurisdiction, and the plaintiffs assert that it exists.

Accordingly, it is incumbent on the Weinholds and the State to

demonstrate that the court has jurisdiction over their claims.

     In determining whether the plaintiffs have met their

burden, I must “take as true all well-pleaded facts in the

plaintiffs’ complaint[], scrutinize them in the light most

hospitable to the plaintiffs’ theory of liability, and draw all

reasonable inferences therefrom in the plaintiffs’ favor.”

Fothergill v. United States, 566 F.3d 248, 251 (1st Cir. 2009).

I may also consider extrinsic evidence, such as exhibits and

affidavits, without converting the motion to dismiss into one

for summary judgment.   See, e.g., Carroll v. United States, 661



                                 7
F.3d 87, 94 (1st Cir. 2011); Pitroff v. United States, No. 16–

CV–522–PB, 2017 WL 3614436, at *3 (D.N.H. Aug. 22, 2017).

                          III.   ANALYSIS

     Travelers argues that the case should be dismissed for lack

of subject matter jurisdiction because the plaintiffs’ claim for

insurance coverage is not ripe for review.    I disagree.

     The ripeness doctrine serves “to prevent the courts,

through avoidance of premature adjudication, from entangling

themselves in abstract disagreements” in violation of Article

III’s “case or controversy” requirement.     Roman Catholic Bishop

of Springfield v. City of Springfield, 724 F.3d 78, 89 (1st Cir.

2013) (quoting Abbott Labs. v. Gardner, 387 U.S. 136, 148

(1967)).   The core question is “whether the facts alleged, under

all the circumstances, show that there is a substantial

controversy, between parties having adverse legal interests, of

sufficient immediacy and reality to warrant the issuance of a

declaratory judgment.”   Labor Relations Div. of Constr. Indus.

of Mass., Inc. v. Healey, 844 F.3d 318, 326 (1st Cir. 2016)

(quoting MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 127

(2007)).   In accordance with these principles, the plaintiffs

must allege facts sufficient to show that the issues raised are

(1) “fit” for judicial review and (2) that they will suffer

hardship if review is denied.    Reddy v. Foster, 845 F.3d 493,

501 (1st Cir. 2017).



                                  8
     The fitness element concerns “whether the claim involves

uncertain and contingent events that may not occur as

anticipated or may not occur at all.”    Ernst & Young v.

Depositors Econ. Prot. Corp., 45 F.3d 530, 536 (1st Cir.

1995)(internal quotation marks omitted).   This analysis

typically entails consideration of “finality, definiteness, and

the extent to which resolution of the challenge depends upon

facts that may not yet be sufficiently developed.”     Id. at 535.

The hardship element looks at “whether the challenged action

creates a direct and immediate dilemma for the parties.”

Sindicato Puertorriqueño de Trabajadores v. Fortuno, 699 F.3d 1,

9 (1st Cir. 2012) (internal quotation marks omitted).      “In

general, the greater the hardship, the more apt a court will be

to find ripeness.”    Ernst & Young, 45 F.3d at 536.   I conclude

that both elements are established here.

     This case easily satisfies the first component of the

ripeness test because there are no uncertain or contingent

events that may impact a determination of the State’s available

insurance coverage.   The State’s liability in the underlying

action has been established with finality.   The jury returned a

verdict finding the State 40% at fault for the Weinholds’

injuries, and the State has foresworn any intention to challenge

that verdict on appeal.   With the issue of liability resolved

and the total amount of recoverable damages determined, the

coverage dispute is not contingent on any facts that remain to

                                  9
be developed in the underlying action.    Cf. Pustell v. Lynn Pub.

Sch., 18 F.3d 50, 52 (1st Cir. 1994) (finding claim “fit” for

review where “[n]o further factual development is necessary for

[the court] to resolve” it).    Simply put, whether Travelers must

indemnify the State on the verdict that has been rendered is a

real and concrete issue.

      The fact that judgment has not been entered (and as

discussed below, cannot be entered until the coverage dispute is

resolved) does not make this lawsuit premature.    The cases cited

by Travelers for the proposition that judgment must be entered

in the underlying case before its duty to indemnify the State

becomes ripe for review are inapposite.    They stand only for the

proposition that an indemnification claim may be unripe before

the insured’s liability has been established in the underlying

case. 4   Unlike in those cases, where the insured may avoid


4    See Travelers Inc. Co. v. Waltham Indus. Labs. Corp., 883
F.2d 1092, 1099 (1st Cir. 1989) (noting that “the duty to
indemnify is determined by the facts, which are usually
established at trial”); Am. Safety Indemnity Co. v. T.H. Taylor,
Inc., 513 F. App’x 807, 810 & n.4 (11th Cir. 2013) (holding
indemnity claim premature when raised after complaint was filed
in arbitration action, before any adjudication of insured’s
claims); Lear Corp. v. Johnson Elec. Holdings Ltd., 353 F.3d
580, 583 (11th Cir. 2003) (declining to rule on indemnity
obligation when liability in underlying trial was not yet
established); Scottsdale Ins. Co. v. United Rentals (N. Am.),
Inc., 152 F. Supp. 3d 15, 19-20 (D. Mass. 2015) (dismissing
claims seeking determination of insurer’s duty to indemnify
where “the underlying action has not determined liability or
adjudicated factual disputes”); Am. Cas. Co. of Reading, Pa. v.
Allen, No. 2:12–cv–2414–TMP, 2014 WL 10450887, at *2 (N.D. Ala.
Dec. 29, 2014) (declining to determine insurer’s indemnity
obligation where liability had not yet been established in

                                 10
liability altogether and thus no duty to indemnify would arise,

here there is no question that liability has already been

determined.   The State is liable, and a court must determine the

extent of the State’s insurance coverage in order to determine

the damages that may be recovered from the State based on that

liability.

     Travelers’ argument that the State’s liability remains

uncertain because the Weinholds have reserved the right to file

an appeal in the underlying action is also unavailing.   The

question in that appeal would be whether a retrial is necessary


underlying case), R. & R. adopted as modified, No. 2:12-CV-2414-
SLB, 2015 WL 5693598 (N.D. Ala. Sept. 29, 2015); Cincinnati Ins.
Co. v. Jianas Bros. Packaging Co., No. 10–00218–CV–W–GAF, 2010
WL 2710732, at *2 (W.D. Mo. July 7, 2010) (finding declaratory
judgment action not ripe because potential liability resulting
from product recall was “highly speculative” where no underlying
suit was filed and no monies were paid to third parties);
Selective Ins. Co. of S.C. v. City of Paris, 07–CV–2224, 2010 WL
11553255, at *2 (C.D. Ill. May 27, 2010) (“As no liability has
yet been assigned to Defendants, it is premature to say that
Western World has a duty to indemnify Defendants.”); Country
Mut. Ins. Co. v. Larson, No. 08–6154–TC, 2010 WL 1039790, at *5
(D. Or. Feb. 26, 2010) (declining to determine insurer’s
indemnity obligation where complaint in underlying action failed
to set forth facts that would invoke coverage and trial was
imminent); Nat’l Union Fire Ins. Co. of Pittsburg, Pa. v. MI
Windows & Doors, Inc., No. SA–06–CA–78–FB, 2008 WL 11417130, at
*5 (W.D. Tex. May 16, 2008) (finding case not justiciable where
underlying products liability cases were pending and insured
made judicial admission that insurer had no duty to indemnify),
R. & R. adopted, No. SA-06-CA-0078-FB, 2008 WL 11417131 (W.D.
Tex. June 12, 2008); Shapiro Sales Co. v. Alcoa Inc., No.
4:06CV638 CDP, 2006 WL 2228987, at *3 (E.D. Mo. Aug. 3, 2006)
(finding indemnification claim premature where underlying
litigation was pending); Newell-Blais Post No. 443, Veterans of
Foreign Wars of U.S., Inc. v. Shelby Mut. Ins. Co., 487 N.E.2d
1371, 1374 (Mass. 1986) (“The issue of indemnification must
await the completion of trial.”).

                                11
on the narrow question of whether the State can be held jointly

liable with Audley for their collective share of negligence

assigned by the jury.   The Weinholds maintain that the state

court erred in rejecting their argument that Audley and the

State could be jointly liable either under the common-law

doctrine of vicarious liability as joint venturers or because

they knowingly engaged in “a common plan or design resulting in

the harm.”   See N.H. Rev. Stat. Ann. § 507:7-e, I(c).    The

Weinholds first raised the issue in a motion to amend their

complaint to include a joint liability claim.    The state court

denied the motion in a pretrial order on the basis that the

proposed amendment would be futile because it failed to state a

claim for which relief may be granted. 5   At trial, the court also

refused to instruct the jury that it could find Audley and the

State jointly liable based on the same two theories.     Because

the jury found Audley and the State each less than 50 percent at

fault, their liability became several, meaning that the

Weinholds may recover from each defendant only that defendant’s


5    The court reasoned that the allegations that Audley and the
State were involved in the creation of the same dangerous
pedestrian detour fell short of stating “a common plan or
design” because there was no allegation “that Audley and the
State agreed to take concerted actions to accomplish an unlawful
purpose, or to accomplish some [lawful] purpose . . . by
unlawful means.” Doc. No. 27 at 10-11 (internal quotation marks
omitted). In rejecting the theory of vicarious liability, the
court concluded that there were insufficient allegations of a
special relationship between Audley and the State to overcome
the general rule that the State is not liable for actions of its
independent contractors such as Audley. Id. at 13.

                                12
allocated share of damages.     See N.H. Rev. Stat. Ann. § 507:7-e,

I(b).

     A potential appeal on the issue of joint liability would

have no impact on the three issues that the jury already

determined: (1) the existence of liability, (2) the amount of

damages, and (3) the apportionment of fault among the

defendants.    The only question would be whether Audley’s and the

State’s several liability should become joint. 6   The answer to

that question would not change the fact that the State has been

found 40% at fault for the Weinholds’ injuries in the underlying

action.    Nor would it provide Travelers with any additional

argument to avoid any coverage obligations it might owe to the

State.    Instead, at most, a finding of joint liability would

allow the plaintiffs to present additional arguments to support

their indemnification claims.

     The prospect of this alternative avenue for obtaining

coverage does not render this court’s resolution of the instant


6    Travelers cites no authority for its position that the
appeal could lead to a new trial on all issues. On the
contrary, it is well settled under New Hampshire law that “a
retrial for the correction of errors should be limited to the
part of the case which might have been affected if the issues as
to which no error occurred can be separated therefrom.”
Lampesis v. Comolli, 102 N.H. 306, 308 (1959); see also Wallace
v. Lakes Region Constr. Co., 124 N.H. 712, 718-19 (1984)
(remanding for a new trial on the issue of damages only); Coos
Lumber Co. v. Builders Lumber & Supply Corp., 104 N.H. 404, 408
(1963) (same). Whether Audley and the State should be jointly
liable is plainly severable from the issues the jury already
decided. Thus, it would make little sense to waste the parties’
and judicial resources to retry the whole case.

                                  13
dispute advisory.    The fact that the Weinholds may have some

other means to recover the State’s share of their damages from

the policies does not mean that Travelers’ current indemnity

obligations to the State cannot be determined with finality at

this time.    Whether the State is entitled to coverage as an

additional insured when its liability is several and not joint

is a concrete question that does not depend on the outcome of

the Weinholds’ appeal.

     In effect, Travelers argues that this case is not ripe

because the Weinholds might be able to obtain coverage under an

alternate theory if, at some unspecified point in the future,

they are able to obtain a verdict holding that the State is

jointly liable with Audley for their collective percentage of

negligence.    In other words, Travelers asserts this case is not

ripe because the current controversy could become moot.    But the

mere prospect of such an event is not enough to render this case

unfit for review.    See KG Urban Enters., LLC v. Patrick, 693

F.3d 1, 16 (1st Cir. 2012) (“The fact that the case could be

rendered moot . . . does not render the case unripe.”).    Because

the State’s liability has been decided with finality in the

underlying action, the extent of the State’s insurance coverage

is fit for judicial review.

     Hardship, the second component of the ripeness analysis, is

also readily satisfied in this case because the underlying

action cannot be resolved until the State’s right to

                                 14
indemnification is determined.   The Weinholds cannot recover

anything from the State until a judgment is entered in the

underlying case specifying the damages that the State is

obligated to pay.   Because the State’s liability is capped by

Section 541-B:14 at the greater of $475,000 or the amount of the

State’s available insurance coverage, the damages the Weinholds

can recover from the State cannot be fixed and judgment cannot

be entered until the current declaratory judgment action is

resolved.   See N.H. Superior Ct. R. Civ. 46(d) (resolution of

all post-trial motions is a prerequisite to the entry of

judgment); 5 G. MacDonald, Wiebusch on New Hampshire Civil

Practice and Procedure § 54.13[2] (2014) (describing a motion to

reduce damages to conform to statutory limits as a post-trial

motion).

     Requiring the plaintiffs to obtain a judgment in the

underlying case before proceeding with an insurance coverage

action when that judgment requires a determination of the

available coverage before it can be entered plainly would

present “a direct and immediate dilemma for the parties” that is

sufficient to satisfy the hardship component of the ripeness

test.   See Fortuno, 699 F.3d at 9 (internal quotation marks

omitted); cf. Roman Catholic Bishop of Springfield, 724 F.3d at

92 (citing “delay, uncertainty, and expense” as a basis for

hardship sufficient to render claim ripe).   Accordingly, this

insurance coverage dispute is ripe for judicial review.

                                 15
                          IV.   CONCLUSION

      By removing this case to federal court, Travelers created a

“Catch 22” situation.   Travelers argues that I have no

jurisdiction to decide the insurance dispute until there is a

judgment and the appeals period has run in the underlying

action, but the judgment below cannot be entered until the

amount of insurance is determined.    For the foregoing reasons, I

disagree that the case is not ripe for review and deny the

motion to dismiss (Doc. No. 16).

      SO ORDERED.

                                      /s/ Paul Barbadoro
                                      Paul Barbadoro
                                      United States District Judge
October 18, 2018

cc:   John P. Graceffa, Esq.
      Brian A. Suslak, Esq.
      Scott H. Harris, Esq.
      Ashley B. Campbell, Esq.
      Mary Elizabeth Tenn, Esq.
      Vincent A. Wenners, Jr., Esq.
      Dianne H. Martin, Esq.




                                 16
